Case 3:21-cr-00043-JAJ-SBJ Document 2 Filed 04/06/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT c APP g :
FOR THE SOUTHERN DISTRICT OF IOWA softy. 6 L024

"Hep OST
UNITED STATES OF AMERICA, ) Criminal No. 3:21-cr-43 Tauer? Coupe,
) OW
Vv. ) INDICTMENT
JUSTIN CHRISTOPHER REED, ) T.18U.S.C. § 922(u)
) T.18US.C. § 924(d)
Defendant. ) T.18U.S.C. § 924@)()
)

T. 28 U.S.C. § 2461(c)

THE GRAND JURY CHARGES:

COUNT 1
(Stealing Firearms From a Dealer)

‘That on or about January 19, 2021, in the Southern District of Iowa, the
defendant, JUSTIN CHRISTOPHER REED, did knowingly and unlawfully steal, and
unlawfully take and carry away from the person and premises of a person who is
licensed to engage in a business of importing, manufacturing, and dealing in firearms,
R&R Sports, any one or more of the following firearms, that is, a Springfield Hellcat
Pistol, with serial number BY585060; a Springfield PX912IL 1911 10-millimeter
pistol, with serial number NM680659; a Springfield 1911 45-caliber pistol (serial
#LW174682); and a Springfield 1911 RO Target 9-millimeter pistol (serial
#NM658762), said firearms having been shipped and transported in interstate

commerce.

This is a violation of Title 18, United States Code, Sections 922(u) and 924(i)(1).
Case 3:21-cr-00043-JAJ-SBJ Document 2 Filed 04/06/21 Page 2 of 2

THE GRAND JURY FINDS:
NOTICE OF FORFEITURE

That upon conviction for the offense alleged in Count 1 this Indictment, the
defendant, JUSTIN CHRISTOPHER REED, shall forfeit to the United States,
pursuant to Title 18, United States Code, Section 924(d), and Title 28, United States
Code, Section 2461(c), all firearms, magazines, and ammunition involved in the
commission of said offense, including, but not limited to, the firearms identified in
Count 1 of this Indictment.

This is pursuant to Title 18, United States Code, Section 924(d) and Title 28,
United States Code, Section 2461(c).

A TRUE BILL.

 

FOREPERSON
Richard D. Westphal

“We States Attorney —
By: ,

Melisa K. Zaehringer
Assistant United States Attorney
